IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 98-50621
                        Conference Calendar



UNITED STATES OF AMERICA,

                                            Plaintiff-Appellee,

versus

IGNACIO HERNANDEZ-AGUILAR, also
known as Ignacio Avila-Baltazar,

                                            Defendant-Appellant.

                        - - - - - - - - - -
           Appeal from the United States District Court
                 for the Western District of Texas
                     USDC No. SA-97-CR-156-all
                        - - - - - - - - - -

                            June 16, 1999

Before EMILIO M. GARZA, BENAVIDES, and PARKER, Circuit Judges.

PER CURIAM:*

     Court-appointed counsel for Ignacio Hernandez-Aguilar has

moved to withdraw and filed a brief as required by Anders v.

California, 386 U.S. 738 (1967), and we have independently

reviewed counsel’s brief, Hernandez-Aguilar’s response, and the

record, and we have found no nonfrivolous issue.     The record has

not been adequately developed for us to consider Hernandez-

Aguilar’s claim of ineffective assistance of counsel on direct

appeal.   See United States v. Haese, 162 F.3d 359, 363-64 (5th

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 98-50621
                                -2-

Cir. 1998), cert. denied, ___ S. Ct. ___, 1999 WL 241837 (U.S.,

May 24, 1999).   Accordingly, counsel is excused from further

responsibilities herein, and the APPEAL IS DISMISSED.   See 5TH

CIR. R. 42.2.